DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 4 is objected to because of the following informalities:  the phrase “aligns with” should be written as –align with— for grammatical clarity.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1, 4, 7, 13-15, 18-21, 23, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwabuchi et al. (JP 2017-001438, see machine translation) (“Iwabuchi ‘438”).

Regarding claims 1 and 18, Iwabuchi ‘438 discloses a tire with novel sidewall pattern, the tire comprising: a tire body (Fig. 1: 10), a sidewall of the tire body having a labeling region (Fig. 1: 16), in which multiple pattern units (Figs. 1, 8: 20) are provided, wherein: the multiple pattern units are provided to protrude out from the tire body (Figs. 3, 8: 24), and each of the multiple pattern units includes a curved portion having a curved section and extension ends provided at both ends of a respective one of the curved section to which they belong (See annotated Fig. 8 below); the extension ends of multiple curved portions are connected so as to form a curved portion chain (See annotated Fig. 8 below), and multiple curved portion chains are arranged in parallel with extension ends of the curved portions of one curved portion chain aligning with curved sections of the curved portions of an adjacent curved portion chain in an interlaced way such that two adjacent curved portion chains are staggered relative to each other by ½, and thereby by 1/3-2/3, of the length of the curved portion (See annotated Fig. 8 below). Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the amount by which two adjacent curved portion chains 
    PNG
    media_image1.png
    568
    777
    media_image1.png
    Greyscale
are staggered relative to each other. 

Iwabuchi ‘438 further discloses that the curved section and the extension ends are both in the form of an arc shape (See annotated Fig. 8 below), a certain gap is formed between adjacent curved sections and their extension ends (Figs. 3, 8), and a certain gap is formed between two adjacent curved portions (See annotated Fig. 8 below).
Iwabuchi ‘438 further discloses that a height of a pattern unit protruding from the tire body is 0.1-1 mm (Fig. 3) ([0029]). Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the height of a pattern unit protruding from the tire body.
Iwabuchi ‘438 further discloses that an angle ϴ formed by a sidewall surface of the curved portion and a surface perpendicular to the tire body is in a range of 50 to 300 (Fig 3) ([0031]). Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the angle ϴ formed by a sidewall surface of the curved portion and a surface perpendicular to the tire body.
Iwabuchi ‘438 further discloses that a distance S between sidewall surfaces of two sides of the curved portion increases gradually from a top side to a bottom side (Fig. 3), and the top side can be a planar or arc surface or can be a sharp shape (Figs. 3, 5).

Regarding claim 4, Iwabuchi ‘438 further discloses that positions of two sequent curved portions arranged in an up and down direction aligns with each other (See annotated Fig 8 above in claim 1).

Regarding claim 7, while Iwabuchi ‘438 does not explicitly disclose the value for a distance between any two points on the extension end, it is considered within the ability of one of ordinary skill in the art at the time of the invention to rely on routine experimentation to arrive at suitable optimum operating parameters for said distance. Absent unexpected results, case law holds that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05 (II)(B). Applicant's original disclosure fails to provide a conclusive showing of unexpected results for a distance between any two points on the extension end.

Regarding claims 13-14, while Iwabuchi ‘438 does not explicitly disclose the value for the length of the curved portion, it is considered within the ability of one of ordinary skill in the art at the time of the invention to rely on routine experimentation to arrive at suitable optimum operating parameters for said length. Absent unexpected results, case law holds that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05 (II)(B). Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the length of the curved portion.

Regarding claim 15, Iwabuchi ‘438 further illustrates that each of the multiple pattern units has bilateral symmetry, and is periodically repeated (Fig. 8). 

Regarding claim 19, while Iwabuchi ‘438 does not explicitly disclose the value for an amount of the gap between the two adjacent curved portions at the position where the gap is minimum, it is considered within the ability of one of ordinary skill in the art at the time of the invention to rely on routine experimentation to arrive at suitable optimum operating parameters for said amount. Absent unexpected results, case law holds that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05 (II)(B). Applicant's original disclosure fails to provide a conclusive showing of unexpected results for an amount of the gap between the two adjacent curved portions at the position where the gap is minimum.

Regarding claim 20, while Iwabuchi ‘438 does not explicitly disclose the value for an amount of the gap between the adjacent curved sections and the extension at the position where the gap is minimum, it is considered within the ability of one of ordinary skill in the art at the time of the invention to rely on routine experimentation to arrive at suitable optimum operating parameters for said amount. Absent unexpected results, case law holds that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05 (II)(B). Applicant's original disclosure fails to provide a conclusive showing of unexpected results for an amount of the gap between the adjacent curved sections and the extension at the position where the gap is minimum.

Regarding claim 21, Iwabuchi ‘438 further discloses that the curved portion chain is arranged in a curved line (Figs. 1, 8: 20). 

Regarding claim 23, while Iwabuchi ‘438 does not explicitly disclose the value for the number of the circles or arcs formed by various curved portion chains or the length of the curved portion, it is considered within the ability of one of ordinary skill in the art at the time of the invention to rely on routine experimentation to arrive at suitable optimum operating parameters for said number and length. Absent unexpected results, case law holds that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05 (II)(B). Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the number of the circles or arcs formed by various curved portion chains or the length of the curved portion.

Regarding claim 27, while Iwabuchi ‘438 does not explicitly disclose the value for a distance between two sequent curved portions, it is considered within the ability of one of ordinary skill in the art at the time of the invention to rely on routine experimentation to arrive at suitable optimum operating parameters for said distance. Absent unexpected results, case law holds that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05 (II)(B). Applicant's original disclosure fails to provide a conclusive showing of unexpected results for a distance between two sequent curved portions.

Claim(s) 9 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwabuchi et al. (JP 2017-001438, see machine translation) (“Iwabuchi ‘438”) as applied to claim 1 above, and further in view of Iwabuchi (US 2018/0126795) (“Iwabuchi ‘795”).

Regarding claims 9 and 28, Iwabuchi ‘438 does not expressly recite that a free space between the curved portions is filled with posts or branches, or that posts or branches are provided to extend from a sidewall of the curved portion. 
Iwabuchi ‘795 teaches providing curved patterns with posts or branches extending from sidewalls of the curved portions (Figs. 11, 12, 15), wherein the posts or branches suppress reflection of light incident to the decorative patterned portion ([0145]), and enables reflection of light to be even better suppressed even when light is incident to the patterned portion from different directions ([0146]). Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Iwabuchi ‘438 in order to provide a free space between the curved portions filled with posts or branches, wherein the posts or branches are provided to extend from a sidewall of the curved portion, so as to enables reflection of light to be even better suppressed even when light is incident to the patterned portion from different directions, as taught by Iwabuchi ‘795.


Allowable Subject Matter
Claims 2, 11-12, 17, and 24-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2, no prior art of record is considered to teach or suggest the combination of limitations of claims 1 and 2. In particular, the limitation wherein “a curvature radius of the extension ends and/or a circumscribed arc thereof is less than that of the curved section and/or a circumscribed arc thereof”. Iwabuchi ‘438 illustrates that the extension ends are essentially half of the curved sections. In other words, they share the same shape and thereby the same circumscribed arcs (Fig. 8). Accordingly, the curvature radius of the extension ends and/or a circumscribed arc thereof would be the same as rather than less than that of the curved section and/or a circumscribed arc thereof. One of ordinary skill in the art before the effective filing date of the claimed invention would not have found it obvious to modify the prior art of record in the claimed manner without a teaching or motivation to do so. 
Claims 11-12 and 17 would be allowable by dependence on claim 2. 
Regarding claim 24, no prior art of record is considered to teach or suggest the combination of limitations of claims 1 and 24. In particular, the limitation wherein “a transition section is connected between a half-closed circle and the curved section, wherein the half-closed circle is provided with an opening facing towards the curved section”. Iwabuchi ‘438 does not illustrate that  a transition section is connected between a half-closed circle and the curved section, wherein the half-closed circle is provided with an opening facing towards the curved section (Fig. 8). One of ordinary skill in the art before the effective filing date of the claimed invention would not have found it obvious to modify the prior art of record in the claimed manner without a teaching or motivation to do so.
Claims 25-26 would be allowable by dependence on claim 24. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4, 7, 9, 11-15, 17-21, and 23-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEDEF PAQUETTE (née AYALP) whose telephone number is (571) 272-5031.  The examiner can normally be reached on Monday - Friday 8:00 AM EST - 4:00 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATELYN SMITH (née WHATLEY) can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. The fax phone number for the examiner is (571) 273-5031.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEDEF E PAQUETTE/Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749